                                       Case 5:20-cv-01660-NC Document 15 Filed 04/27/20 Page 1 of 9



                              1   DANIEL A. PLATT (SBN 132665)
                                  dplatt@loeb.com
                              2   ARTHUR FELS (SBN 294802)
                                  afels@loeb.com
                              3   LOEB & LOEB LLP
                                  10100 Santa Monica Blvd., Suite 2200
                              4   Los Angeles, CA 90067
                                  Telephone: 310.282.2000
                              5   Facsimile: 310.282.2200
                              6   Attorneys for Defendant EMPLOYEE
                                  BENEFIT MANAGEMENT
                              7   SERVICES, LLC (misdenominated as
                                  Employee Benefit Management
                              8   Services, Inc.)
                              9
                           10                              UNITED STATES DISTRICT COURT
                           11               NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
                           12
                           13     MONTEREY PENINSULA                            )   Case No.: 5:20-cv-01660-NC
                                  HORTICULTURE, INC. dba ROCKET                 )
                           14     FARMS and MONTEREY                            )   Hon. Mag. Nathanael M. Cousins
                                  PENINSULA HORTICULTURE,                       )
                           15     INC./STEVEN ROBERTS ORIGINAL                  )   Date: May 13, 2020
                                  DESSERTS, LLC, EMPLOYEE                       )   Time: 1:00 p.m.
                           16     BENEFIT PLAN,                                 )   Place: Courtroom 5, 4th Floor, San
                                                                                )          Jose Courthouse
                           17                    Plaintiffs,                    )
                                                                                )   REPLY IN SUPPORT OF
                           18              v.                                   )   DEFENDANT EMPLOYEE
                                                                                )   BENEFIT MANAGEMENT
                           19     EMPLOYEE BENEFIT                              )   SERVICES, LLC’S MOTION TO
                                  MANAGEMENT SERVICES, INC.;                    )   DISMISS PLAINTIFFS’
                           20                                                   )   COMPLAINT PURSUANT TO
                                                 Defendant.                     )   FED. R. CIV. P. 12(B)(6)
                           21                                                   )
                                                                                )   Complaint Filed: March 6, 2020
                           22                                                   )   Trial Date: None Set
                                                                                )
                           23                                                   )
                                                                                )
                           24                                                   )
                           25
                           26
                           27
                           28

      Loeb & Loeb                 18960627.4
A Limited Liability Partnership                                REPLY IN SUPPORT OF MOTION TO DISMISS
    Including Professional        231426-10003
         Corporations
                                       Case 5:20-cv-01660-NC Document 15 Filed 04/27/20 Page 2 of 9



                              1   I.       INTRODUCTION
                              2            EBMS’s1 motion to dismiss (the “Motion”) addresses two distinct issues. First,
                              3   Rocket (again) failed to satisfy its contractual obligation to mediate in good faith prior
                              4   to filing suit, which mandates dismissal (again). Second, the relationship between
                              5   EBMS and Rocket, which is governed by the ASA, specifically contradicts and
                              6   affirmatively defeats the allegations in the complaint that EBMS was allegedly a
                              7   fiduciary of Rocket. Thus, the count for Breach of Fiduciary Duty is fatally flawed
                              8   and must be dismissed.
                              9            Regarding the first issue, Rocket confirms in its opposition to the Motion (the
                           10     “Opposition”) that it participated in a mediation exclusively as a predicate for
                           11     returning to court, and not in a good faith attempt to resolve its dispute with EBMS:
                           12     “The only reasonable inference is that [Rocket] hired [m]ediator Richard Mainland
                           13     and attended the mediation in Billings, Montana, to satisfy the contractual pre-
                           14     litigation mediation requirement.” (Opposition at 3.) This fact is underscored by
                           15     Rocket’s refusal to even attend the mediation and to send trial counsel in its place.
                           16     This admission is fatal to the complaint and mandates dismissal yet again.
                           17              Rocket ignores the multiple express waivers of any fiduciary obligation running
                           18     from EBMS to Rocket in the ASA. Instead, it argues that the ASA is not controlling
                           19     and tries to divert the Court’s attention away from proper legal authority by relying
                           20     on uncontroversial and inapplicable general principles of law. Rocket completely
                           21     ignores the authority and specific factual analysis contained in the Motion, and the
                           22     silence is deafening.
                           23              As set forth in greater detail in the Motion and below, EBMS respectfully
                           24     submits that the Motion should be granted.
                           25
                           26
                           27
                                           1
                                          Unless defined herein, all capitalized words shall have the same meanings as
                           28     in the moving papers.

      Loeb & Loeb                 18960627.4
                                                                               2
A Limited Liability Partnership                              REPLY IN SUPPORT OF MOTION TO DISMISS
    Including Professional        231426-10003
         Corporations
                                        Case 5:20-cv-01660-NC Document 15 Filed 04/27/20 Page 3 of 9



                              1   II.      ARGUMENT
                              2            A.    Rocket Did Not Mediate in Good Faith, which Mandates Dismissal
                              3                  of the Action.
                              4            In response to the Motion, Rocket alleges that “the parties met in Billings,
                              5   Montana before mediator Richard Mainland” and that “the effort did not reach a
                              6   meaningful result.” (Opposition at 3.) Those allegations are not in dispute. The sole
                              7   issue before the Court is whether Rocket participated in good faith as required by
                              8   Section 11.01 of the ASA. If it did not, it has not complied with the pre-litigation
                              9   requirements of the ASA and the case must be dismissed.
                           10              The record is clear that Rocket refused to send a corporate representative to the
                           11     mediation, which conclusively establishes that it did not participate in good faith. As
                           12     indicated in the Opposition, Rocket’s only goal was to get back into a courtroom as
                           13     quickly as possible, and with the minimum expense, not participate in good faith.
                           14     (Opposition at 3-4.) EBMS does not take this position lightly. After alleging pro
                           15     forma compliance with Section 11.01 of the ASA, Rocket confirms “[t]he only
                           16     reasonable inference is that Plaintiffs hired [m]ediator Richard Mainland and attended
                           17     mediation in Billings, Montana, to satisfy the contractual pre-litigation mediation
                           18     requirement” and that “[n]o other reasonable inference can be taken from paragraph
                           19     38 of the Complaint.” (Opposition at 3) (emphasis in original). Indeed, the Complaint
                           20     fails to allege that Rocket engaged in mediation in good faith as required by the ASA,
                           21     because it did not, and the case is therefore not ripe and should be dismissed.2
                           22
                           23
                                           2
                           24             Rocket also tries to shift blame to EBMS for its failure to attend the mediation
                                  by claiming that during a September 17, 2019 pre-mediation call it unilaterally
                           25     announced it would not comply with the ASA and attend the mediation unless it
                                  occurred in California. The bottom line is that Rocket opted not to send an officer,
                           26     director or employee, and no amount of spin can shift Rocket’s failure to attend, in
                                  good faith or otherwise, to EBMS.
                           27            EBMS remains ready, willing and able to comply with the mediation provisions
                                  of the ASA and requests, alternatively, if the Court is not inclined to dismiss Rocket’s
                           28     Complaint, that it order the parties to do so before the litigation proceeds any further.

      Loeb & Loeb                 18960627.4
                                                                                3
A Limited Liability Partnership                              REPLY IN SUPPORT OF MOTION TO DISMISS
    Including Professional        231426-10003
         Corporations
                                       Case 5:20-cv-01660-NC Document 15 Filed 04/27/20 Page 4 of 9



                              1            B.     EBMS Does Not Owe Rocket a Fiduciary Duty.
                              2                   1.      The ASA Gives Rocket and/or Claims Delegate Services all
                              3                           Authority over Plan Assets and Strictly Limits EBMS’s
                              4                           Discretion.
                              5            Both the ASA and the CDS Agreement are clear that EBMS’s duties to Rocket
                              6   do not involve independent authority over plan assets or the exercise of independent
                              7   discretion sufficient to create a fiduciary relationship. The following are excerpts
                              8   from the ASA providing that all discretionary authority resides with Rocket, which is
                              9   the Plan Sponsor:3
                           10                     1.01         The Plan Sponsor [Rocket] is the Plan Administrator and
                           11                      retains ultimate discretionary authority and all final authority and
                           12                      responsibility for the Plan and its operation.           The Contract
                           13                      Administrator [EBMS] is empowered to act only as expressly stated in
                           14                      this Agreement or as mutually agreed to in writing.
                           15                     1.02         The Plan Sponsor [Rocket] retains all final authority and
                           16                      responsibility in developing, and determining in accordance with
                           17                      applicable law, benefit provisions, and Plan language describing such
                           18                      benefit provisions, as outlined in the Plan Document, and, where
                           19                      necessary, trust document. Plan Sponsor will secure legal review of
                           20                      such documents from Plan Sponsor’s legal counsel.
                           21                     1.03         The Plan Sponsor [Rocket] shall have final authority in
                           22                      determining issues of eligibility and coverage under the Plan and claims
                           23                      to be paid by the Plan with the express exception of the amount of any
                           24                      claim eligible for reimbursement.
                           25                     1.04         The Plan Sponsor [Rocket] shall have final authority as to
                           26                      the investment (if any) and use of any assets to fund the Plan.
                           27
                                        A copy of the ASA is appended to Rocket’s complaint as Exhibit 2. Where
                                           3
                           28     emphasis appears, it is added.

      Loeb & Loeb                 18960627.4
                                                                                4
A Limited Liability Partnership                                REPLY IN SUPPORT OF MOTION TO DISMISS
    Including Professional        231426-10003
         Corporations
                                       Case 5:20-cv-01660-NC Document 15 Filed 04/27/20 Page 5 of 9



                              1            In contrast, EBMS’s duties under the ASA are limited to the terms of the subject
                              2   plan. For example, EBMS agreed to:
                              3                   2.01(a)      Process and adjudicate all claims presented for payment in
                              4                    accordance with the Plan Document including but not limited to
                              5                    reasonable investigatory work in determining claim eligibility, and
                              6                    preparing and distributing benefit checks, and Explanation of Benefits to
                              7                    Plan Members and/or service providers, as applicable; and
                              8                   2.01(c)      Review and respond to appeals made by Plan Members of
                              9                    adverse benefit determinations as may be required in the Plan Document.
                           10              These duties are consistent with the express instruction in Section 2.05 of the
                           11     ASA that EBMS “does not exercise any authority or control with respect to the
                           12     management or disposition of the assets of the Plan; that [EBMS] does not render
                           13     investment advice, and with respect to the foregoing, [EBMS] has no authority or
                           14     responsibility to do so.”4
                           15                      2.    The Duties Described in the ASA do not Create a Fiduciary
                           16                            Relationship between EBMS and Rocket.
                           17              In order to survive the Motion, Rocket generally and vaguely relies on the
                           18     general legal axiom that the allegation that “EBMS is a fiduciary because EBMS
                           19     exercises authority over Plan assets… and exercised discretion regarding adjudication
                           20
                                           4
                           21             To the extent the CDS Agreement contemplated a higher standard of care for
                                  administering the plan, it was limited to CDS, which had agreed, among other things,
                           22     to handle final appeals and negotiate settlements of facility claims. CDS’s duty was
                                  described in the CDS Agreement as follows:
                           23
                                              CDS will exercise its authority and carry out its duties and
                           24                 responsibilities as the Claims Delegate in accordance with
                                              the specific terms of the New Plan Documents, as a
                           25                 fiduciary of the Plan, and will adhere to the ‘prudent man
                                              standard of care’ set forth in 29 U.S.C. § 1104(a)(1)(A), (B)
                           26                 and (D). Otherwise, CDS agrees to provide the Services in
                                              a professional, workmanlike, commercially reasonable
                           27                 manner.
                                  These specific provisions of the CDS Agreement highlight the ministerial nature of
                           28     EBMS’s agreement to administer the plan.

      Loeb & Loeb                 18960627.4
                                                                                5
A Limited Liability Partnership                               REPLY IN SUPPORT OF MOTION TO DISMISS
    Including Professional        231426-10003
         Corporations
                                       Case 5:20-cv-01660-NC Document 15 Filed 04/27/20 Page 6 of 9



                              1   of first level provider appeals” is sufficient, and cites to IT Corp. v. General American
                              2   Life Ins. Co., 107 F.3d 1415, 1418 (9th Cir. 1997) in support of that proposition.
                              3   (Opposition at 6.) That citation and limited analysis is incorrect as a matter of fact
                              4   and law. All controlling authority dictates that Rocket cannot override the express
                              5   terms of the ASA and the CDS Agreement. See Hartmann v. California Dept. of
                              6   Corrections, 707 F.3d 1114, 1124 (9th Cir. 2013) (allegations that Department of
                              7   Corrections wrongfully refused to hire a Wiccan chaplain contradicted by exhibits
                              8   attached to complaint); and see Coos County Bd. Of County Com’rs v. Kempthorne,
                              9   531 F.3d 792, 811 n. 14 (9th Cir. 2008) (allegation in complaint disregarded where a
                           10     document “was attached to the complaint, and it simply [did] not say what [plaintiff]
                           11     alleged, it [said] the opposite.”); Fed. R. Civ. P. 10(c) (“A copy of a written instrument
                           12     that is an exhibit to a pleading is a part of the pleading for all purposes.”)
                           13              Indeed, to determine if EBMS had a fiduciary duty to Rocket under the ASA
                           14     and the CDS Agreement, the contract terms should be measured against 29 U.S.C. §
                           15     1002(21)(A), which defines a plan fiduciary under the ERISA framework as follows:
                           16                    a person is a fiduciary with respect to a plan to the extent (i)
                                                 he exercises any discretionary authority or discretionary
                           17                    control respecting the management of such plan or
                                                 exercises any authority or control respecting management
                           18                    of its assets, (ii) he renders investment advice for a fee or
                                                 other compensation, direct or indirect, with respect to any
                           19                    moneys or other property of such plan, or has any authority
                                                 or responsibility to do so, or (iii) he has any discretionary
                           20                    authority or discretionary responsibility in the
                                                 administration of such a plan. Such term includes any
                           21                    person designated under section 405(c)(1)(B).
                           22     Rocket does not dispute that the ASA and the CDS Agreement expressly exclude the
                           23     factors listed in 29 U.S.C. § 1002(21)(A). Instead, Rocket cites, without analysis, to
                           24     Harold Ives Trucking Co. v. Spradley & Coker, Inc., 178 F.3d 523, 526 (8th Cir.
                           25     1999). But, in that case, the third-party administrator, in consultation with the subject
                           26     plan’s excess loss carrier, denied a claim for services rendered by an uncovered
                           27     facility. 178 F.3d at 525. The member’s attorney objected and the third-party
                           28     administrator reversed its position without consulting the plan, or the plan sponsor,

      Loeb & Loeb                 18960627.4
                                                                                6
A Limited Liability Partnership                              REPLY IN SUPPORT OF MOTION TO DISMISS
    Including Professional        231426-10003
         Corporations
                                        Case 5:20-cv-01660-NC Document 15 Filed 04/27/20 Page 7 of 9



                              1   and “in the face of [the excess loss carrier’s] ‘adamant’ view that the charges would
                              2   not be covered.”. Id. at 526. The court considered the third-party administrator’s
                              3   decision to unilaterally accept coverage of a non-covered claim to be conduct
                              4   sufficient to create a fiduciary relationship, “the contract [being] controlling only to
                              5   the extent that the [third-party administrator] actually carried out its responsibilities
                              6   in a manner consistent with its provisions.” Id. None of those issues are relevant in
                              7   the instant case and there are no allegations that EBMS paid claims that should not
                              8   otherwise be covered. The only issue is the amount paid, which falls within the
                              9   parameters of the CDS Agreement, not the ASA.
                           10               Notably, Rocket fails to address Cent. Valley AG Coop. v. Leonard, 400 F.
                           11     Supp. 3d 819 (D. Neb. 2019). This recent case, which discusses the duty of third-
                           12     party administrators and involves the same reference based reimbursement
                           13     mechanism, is directly on point. Like this case, the plaintiff sought to impose a
                           14     fiduciary duty because of “(1) the way [the third-party administrator] designed the
                           15     Plan, (2) the way [the third-party administrator] administered the costs-savings
                           16     mechanisms for claims processing, and (3) [the third-party administrator’s] decision
                           17     to retain AMPS and CDS.” Id. at 835. The court correctly recognized that these
                           18     activities were “purely administrative functions” completed at the direction of the plan
                           19     sponsor. Id. at 834. This case is even weaker because not only did “[the third-party
                           20     administrator] did not breach a fiduciary duty by following [the plan sponsor’s]
                           21     instructions in paying claims under the terms of the Plan,” but the ASA actually
                           22     provides that Rocket prepared the Plan. Id. at 835.
                           23     ///
                           24     ///
                           25     ///
                           26     ///
                           27     ///
                           28     ///

      Loeb & Loeb                 18960627.4
                                                                              7
A Limited Liability Partnership                             REPLY IN SUPPORT OF MOTION TO DISMISS
    Including Professional        231426-10003
         Corporations
                                         Case 5:20-cv-01660-NC Document 15 Filed 04/27/20 Page 8 of 9



                              1   III.     CONCLUSION
                              2            For the reasons set forth above, EBMS respectfully requests that the Complaint
                              3   be dismissed, or, alternatively, that the first count for Breach of Fiduciary Duty be
                              4   dismissed.
                              5                                               Respectfully submitted,
                              6
                                  Dated: April 27, 2020                        LOEB & LOEB LLP
                              7                                                DANIEL A. PLATT
                                                                               ARTHUR FELS
                              8
                                                                               By:    /s/ Arthur Fels
                              9                                                      Arthur Fels
                                                                                     Attorneys for Defendant
                           10                                                        EMPLOYEE BENEFIT
                                                                                     MANAGEMENT SERVICES,
                           11                                                        LLC. (misdenominated as
                                                                                     Employee Benefit Management
                           12                                                        Services, Inc.)
                           13
                           14
                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28

      Loeb & Loeb                 18960627.4
                                                                              8
A Limited Liability Partnership                              REPLY IN SUPPORT OF MOTION TO DISMISS
    Including Professional        231426-10003
         Corporations
          Case 5:20-cv-01660-NC Document 15 Filed 04/27/20 Page 9 of 9



 1
                                         PROOF OF SERVICE
 2
                    STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 3
           I am employed in the County of Los Angeles, State of California. I am over
 4   the age of 18 and not a party to the within action; my business address is: 10100
     Santa Monica Blvd., Suite 2200, Los Angeles, CA 90067.
 5
         On April 27, 2020, I served the foregoing document described as: REPLY IN
 6   SUPPORT OF DEFENDANT EMPLOYEE BENEFIT MANAGEMENT
     SERVICES, LLC’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
 7   PURSUANT TO FED. R. CIV. P. 12(B)(6)
 8
     Kennady Leavitt Owensby PC
 9   Curtis S. Leavitt
     Lance M. Martin
10   621 Capitol Mall, Suite 2500
     Sacramento, CA 95814
11   Telephone: 916-732-3060
     Email: cleavitt@kennadayleavitt.com
12           lmartin@kennadayleavitt.com
13   □  BY UNITED STATES MAIL I enclosed the documents in a sealed envelope or package
     addressed to the respective address(es) of the party(ies) stated above and placed the envelope(s)
14   for collection and mailing, following our ordinary business practices. I am readily familiar with
     the firm’s practice of collection and processing correspondence for mailing. On the same day that
15   correspondence is placed for collection and mailing, it is deposited in the ordinary course of
     business with the United States Postal Service, in a sealed envelope with postage fully prepaid at
16   Los Angeles, California.
     □  BY PERSONAL SERVICE Nationwide Legal served a true copy of the documents listed
17   above. (Registration Number 5484), having its principal place of business in the County of Los
     Angeles, State of California, and whose telephone number is (213) 249-9999. I am over the age
18   of 18 and not a party to the within action; my business address is 1609 James M. Wood
     Boulevard, Suite 200, Los Angeles, California 90012.
19   □  BY OVERNIGHT DELIVERY I enclosed the document(s) in an envelope or package
     provided by an overnight delivery carrier and addressed to the respective address(es) of the
20   party(ies) stated above. I placed the envelope or package for collection and overnight delivery at
     an office or a regularly utilized drop box of the overnight delivery carrier.
21      BY ELECTRONIC MAIL OR ELECTRONIC TRANSMISSION. Based on a court order
     or an agreement of the parties to accept service by e-mail or electronic transmission, I caused the
22   document(s) to be sent to the respective e-mail address(es) of the party(ies) as stated above. I did
     not receive, within a reasonable time after the transmission, any electronic message or other
23   indication that the transmission was unsuccessful.
        (FEDERAL) I certify that I am employed in the office of a member of the bar of this court at
24   whose direction the service was made.

25            Executed on April 27, 2020, at Los Angeles, California.

26
                                                      /s/ Patti Lavine
27                                                         Patti Lavine

28

     18960627.4                                   9
     231426-10003                          PROOF OF SERVICE
